Case 5:20-cv-00333-JGB-DFM Document 15 Filed 01/27/21 Page 1of1 Page ID #:3347

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION

MONTE MARQUES WALKER,
Petitioner,
V.
RAYMOND MADDEN,

Respondent.

 

 

No. ED CV 20-00333-JGB (DFM)

Order Accepting Report and
Recommendation of United States
Magistrate Judge

Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other

records on file herein, and the Report and Recommendation of the United

States Magistrate Judge. Further, the Court has engaged in a de novo review of

those portions of the Report and Recommendation to which objections have

been made. The Court accepts the report, findings, and recommendations of

the Magistrate Judge.

IT IS THEREFORE ORDERED that Judgment be entered denying the

Petition.

Date: January 27, 2021

 

tC,

Un fig States District Judge
